DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The current abstract exceeds 150 words in length Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: line 13 states “working unit (1)”.  As the other reference characters have been removed, it is believed that this one should be removed as well.  
Claims 1, 4, 7 and 18 are objected to because of the following informalities: claim 1 introduces “an electrical energy storage” in line 5, but in lines 8 and 13 it is referred to as “the energy storage” as well as in claim 4.  The nomenclature should be consistent throughout the 
Claims 1-20 are objected to because of the following informalities: please begin each independent claim with “A rail-mounted rail processing machine” for claim 1 and “A method for controlling” for claim 10.  All dependent claims should begin with “The rail-mounted rail processing machine” or “The method for controlling” for the respective independent claim for which each depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the energy supply" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-14 depend from claim 10 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0016348 by Greindl in view of US 2007/0002995 by Hemmi et al. (Hemmi hereinafter).

Regarding claim 1, Greindl discloses rail-mounted rail processing machine [see at least Figures 1-2], comprising: at least one traction motor [see at least Figures 1-2, (13)]; at least one working unit for processing tracks [see at least Figure 1, (4)]; a permanent energy source [see at least Figures 1-2, (5)]; an electrical energy storage [see at least Figure 2, (21)]; and a current collector that provides traction current to the traction motor [see at least Figures 1-2, (15)], and the working unit, the permanent energy source, the energy storage, the current collector, the traction 
Greindl fails to explicitly disclose a DC network (although it is believed to be a DC network) and multiple converters wherein the permanent energy source is a fuel cell which feeds at least a base load of the working unit into the direct current network via one of the power converters, and wherein, to cover peak loads of at least the working unit (1), buffer energy of the energy storage acting as a buffer store is feedable into the direct current network via an associated one of the power converters.  However, Hemmi discloses connection to a DC network [see at least paragraph 0022], multiple converters attached to the DC network [see at least Figure 1, (10), (15) and (28)], a fuel cell permanent energy source [see at least Figure 1, (20)] which feeds a load [see at least Figure 1, (30)] via the DC network and a converter [see at least Figure 1, (15)] and feeds supplemental power from energy storage to the DC network [see at least paragraphs 0026-0027].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize this known-type configuration to allow for supplemental power to be supplied to a power network to ensure that the loads are fully supplied with power, thus ensuring the operation of the system.

Regarding claim 4, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 1.
Greindl wherein the traction current provided by the current collector from an overhead line and/or a conductor rail is provided for charging the energy storage and/or for electrically 

Regarding claim 5, Greindl in view of Hemmi teaches rail-mounted rail processing machine according claim 1.
Hemmi discloses wherein connection of the buffer energy or the traction current provided via the current collector uses a battery management system [see at least Figure 1, (41)] as a function of required power of at least the working unit [see at least paragraphs 0026-0027]. 

Regarding claim 7, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 1.
Hemmi discloses wherein the electrical energy storage is chargeable via an electromotive brake of the traction motor [see at least paragraphs 0008-0009 and 0026-0028].

Regarding claim 16, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 4.
Hemmi discloses wherein connection of the buffer energy or the traction current provided via the current collector uses a battery management system [see at least Figure 1, (41)] as a function of required power of at least the working unit [see at least paragraphs 0026-0027].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0016348 by Greindl in view of US 2007/0002995 by Hemmi et al. (Hemmi hereinafter) in further view of US 2012/0288342 by Rungger.

Regarding claim 3, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 1.
Greindl in view of Hemmi fails to explicitly teach wherein the working unit includes at least one tool, the tool being at least one of: a milling and/or grinding tool, a tool for machining, a tool for forming, a rolling, beating or laser tool, or a tool of a rail head of a rail.  However, Rungger discloses a rail working machine that uses machining tools [see at least paragraph 0020; claim 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize machining tools for the working unit to rework the running surface of the rail head, thus preventing possible catastrophes for rail-based vehicles.

Claims 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0016348 by Greindl in view of US 2007/0002995 by Hemmi et al. (Hemmi hereinafter) in further view of US 2015/0246717 by Fournier et al. (Fournier hereinafter).

Regarding claim 6, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 1.
Greindl in view of Hemmi fails to teach wherein the rail processing machine is assigned an electrolyser which is suppliable by the traction current provided by the current collector and/or by the buffer energy.  Howerver, Fournier discloses the use of an electrolyser [see at least Figure 2, (30)] powered by an energy source [see at least Figure 2, (40)] for resupplying a hydrogen cell [see at least Figure 1, (24)].


Regarding claim 17, Greindl in view of Hemmi teaches rail-mounted rail processing machine according to claim 16.
Greindl in view of Hemmi fails to teach wherein the rail processing machine is assigned an electrolyser which is suppliable by the traction current provided by the current collector and/or by the buffer energy.  However, Fournier discloses the use of an electrolyser [see at least Figure 2, (30)] powered by an energy source [see at least Figure 2, (40)] for resupplying a hydrogen cell [see at least Figure 1, (24)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electrolyser powered by one of the energy sources of the system to allow the fuel cell to remain fully operational, thus extending the amount of time the system can be powered when the other energy sources are unavailable. 

Regarding claim 18, Greindl in view of Hemmi in further view of Fournier rail-mounted rail processing machine according to claim 17.
Hemmi discloses wherein the electrical energy storage is chargeable via an electromotive brake of the traction motor [see at least paragraphs 0008-0009 and 0026-0028].


Allowable Subject Matter
Claims 2, 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are objected to due to the formal requirements noted above, as the prior art, alone or in combination, fails to disclose determining a threshold value representing a limit between base load and peak load for a time n predictively as a function of process variables and the required aggregate power of a preceding time n-1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al. (US 2016/0152129) discloses a hybrid energy system for a rail vehicle.
Still (US 2011/0316333) discloses a rail vehicle power system with a DC network and multiple power sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836